Citation Nr: 1422060	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  98-15 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back pain with degenerative disc disease, for the period beginning December 30, 2003.

2.  What rating is warranted for radiculopathy of the right lower extremity from August 18, 2007?

3.  Entitlement to a total disability rating based on individual unemployability prior to December 30, 2003, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served active duty from September 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  The first decision appealed is an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; that decision denied entitlement to a compensable rating for a disability manifested by low back pain.  Subsequently, VA has applied staged ratings to the claim, and the appropriate rating for the period from December 30, 2003 to the present remains on appeal.   

In a September 2007 rating decision by the Appeals Management Center in Washington, DC, the Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating, effective October 17, 2003.  The Veteran appealed; VA has also assigned staged ratings for right lower extremity radiculopathy, but the appropriate rating for the period beginning August 18, 2007, remains in appellate status.

The Board previously considered the appeal in January 2013, and in pertinent part, remanded the three remaining issues for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in the January 2013 decision, instructed the RO to perform neurologic and orthopedic examinations for the Veteran's disabilities.  As the representative addressed in the April 2014 appellate brief, while VA suggests in the May 2013 Supplemental Statement of the Case that such examinations occurred, any examination reports, as well as any additional treatment records also allegedly reviewed, are not of record.  These records must be obtained and associated with the Veteran's claims file, or with his Virtual VA or Veterans Benefits Management System (VBMS) records, so that the Board may consider them in this appeal.  

Additionally, the RO granted an effective date of December 30, 2003, for a total disability rating based on individual unemployability.  According to the May 2013 rating decision that assigned the earlier date of entitlement, an April 2013 examination report (not currently of record) indicated that the Veteran became unemployed at some time between August and October 2003.  While the Board has not had the opportunity to review the missing reports, the fact that there is some evidence of unemployability prior to December 30, 2003, that the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) (2013) appears to warrant referral to the Director, Compensation and Pension, for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Associate all current records relevant to the Veteran's appeal with the claims file, Virtual VA, or VBMS, including all records referenced in the May 2013 Supplemental Statement of the Case.  This includes, but is not limited to all VA examination reports pertaining to studies conducted between March 4 and April 12, 2013; all treatment records from the Hudson Valley VA Medical Center dating from July 1, 2011 through April 6, 2013; and all treatment records from the New York VA Medical Center dated from August 10, 1998 through April 15, 2013.  If the 2013 neurological and orthopedic examination reports cannot be located new examinations must be conducted and those examinations must be in complete compliance with instructions provided in the January 2013 remand.  If the RO cannot locate the treatment records identified the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, review any additional evidence and readjudicate all claims to include entitlement to a total disability rating based on individual unemployability prior to December 30, 2003, including consideration of whether referral to the Director for extraschedular consideration is warranted.  

3.  If any benefit sought on appeal is not granted to the Veteran's satisfaction following readjudication of the claims, the appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

